         Case
          Case6:21-ap-01028-SY
               6:21-ap-01028-SY Doc
                                 Doc3-1
                                     4 Filed
                                         Filed03/04/21
                                               03/03/21 Entered
                                                          Entered03/04/21
                                                                   03/03/2115:22:12
                                                                            11:12:02 Desc
                                                                                      Desc
                                 Main
                                   AP-Summons
                                       Document PagePage1 1ofof3 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Hydee J Riggs
Law Office of Hydee J Riggs
34145 Pacific Coast Highway, Suite 359
Dana Point, CA 92629
949−335−5440




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:19−bk−11808−SY

Pedro Tejada                                                                  CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:21−ap−01028−SY
                                                               Debtor(s).

Robert S. Whitmore, Chapter 7 Trustee


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Vilma Tejada                                                                         PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
04/02/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                May 27, 2021
             Time:                09:30 AM
             Hearing Judge:       Scott H. Yun
             Location:            3420 Twelfth St., Crtrm 302, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case6:21-ap-01028-SY
            6:21-ap-01028-SY Doc
                              Doc3-1
                                  4 Filed
                                      Filed03/04/21
                                            03/03/21 Entered
                                                       Entered03/04/21
                                                                03/03/2115:22:12
                                                                         11:12:02 Desc
                                                                                   Desc
                              Main
                                AP-Summons
                                    Document PagePage2 2ofof3 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: March 3, 2021




                                                                                        By:        "s/" Cynthia Potier
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
         Case
          Case6:21-ap-01028-SY
               6:21-ap-01028-SY Doc
                                 Doc3-1
                                     4 Filed
                                         Filed03/04/21
                                               03/03/21 Entered
                                                          Entered03/04/21
                                                                   03/03/2115:22:12
                                                                            11:12:02 Desc
                                                                                      Desc
                                 Main
                                   AP-Summons
                                       Document PagePage3 3ofof3 4



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
            Case 6:21-ap-01028-SY                   Doc 4 Filed 03/04/21 Entered 03/04/21 15:22:12                                    Desc
                                                    Main Document     Page 4 of 4

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 34145
Pacific Coast Highway, Suite 359, Dana Point, CA 92629.

A true and correct copy of the foregoing document entitled (specify): 1) SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] filed March 3, 2021; 2) STATUS CONFERENCE
PROCEDURES FOR THE HON. SCOTT H YUN filed March 3, 2021; 3) NOTICE OF COMPLIANCE WITH FEDERAL
RULES OF BANKRUPTCY PROCEDURES RULES 7026 AND LOAN BANKRUPTCY RULE 7026-1 filed March 2,
2021; and 4) COMPLAINT FOR TURNOVER OF PROPERTY OF THE ESTATE AND AVOIDANCE OF RECOVERY OF
FRAUDULENT CONVEYANCE filed March 2, 2021 will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 4, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Hydee J Riggs hydee@riggslawoffice.com, christina@riggslawoffice.com
United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
Robert Whitmore (TR) rswtrustee@yahoo.com, rwhitmore@ecf.axosfs.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 4, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Vilma Tejada                                                                  Debtor
695 W. 34th Street                                                            Pedro Tejada
San Bernardino, CA 92405                                                      695 W. 34th Street
                                                                              San Bernardino, CA 92405
Counsel for Debtor
Marend M Garrett
Law Office of Marend M Garrett
255 North D Street, Suite 401E
San Bernardino, CA 92401

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 4, 2021                  Christina Valenzuela                                            /s/ Christina Valenzuela
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
